Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 10, 2022

                                      No. 04-22-00725-CV

                                      David Gene BECKA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1257
                     Honorable Andrew Wyatt Carruthers, Judge Presiding


                                         ORDER
        In our November 8, 2022 order, we advised Appellant that his notice of appeal was late,
but it was filed within fifteen days after the notice was due. See TEX. R. APP. P. 26.3. We
implied a motion for extension of time, see Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997), and we ordered Appellant to file a motion for extension of time that reasonably explains
the need for an extension. See TEX. R. APP. P. 26.3 (citing TEX. R. APP. P. 10.5(b)); In re E.K.C.,
486 S.W.3d 614, 616 (Tex. App.—San Antonio 2016, no pet.).
       Appellant timely filed a response. Appellant’s motion for extension of time to file the
notice of appeal is GRANTED; the notice is deemed timely filed. See TEX. R. APP. P. 26.3;
Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court